Citation Nr: 1708064	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971, including confirmed service in the Republic of Vietnam.

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which, inter alia, denied entitlement to service connection for hypertension.  The case was adjudicated on the merits in an October 2015 Board decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).

In May 2016, the Court granted a joint motion of the Secretary of VA and the appellant to vacate only that part of the October 2015 Board decision denying service connection for hypertension and remand the matter to the Board for development and appellate adjudication in a manner consistent with the joint motion.  Accordingly, the case was returned to the Board.  The Board remanded the case in July 2016. 


FINDING OF FACT

The Veteran's hypertension did not manifest until many years following separation from service, and is not otherwise related to service, to include the presumed herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2016).




	

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that VA has satisfied its duty to notify in this case through a letter dated January 2012.  This letter advised the Veteran of the evidence needed to substantiate his claim of service connection for hypertension.  The letter described the Veteran's and VA's responsibilities, to include what evidence should be provided by him and what evidence should be provided by VA.  It also advised on the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

Further, the AOJ obtained a VA medical opinion in August 2016 in conjunction with his hypertension claim.  The Board finds that this opinion was response to the Board's remand directive and is supported by sufficient rational.

The claim was most recently remanded in July 2016.  As instructed by the Board, the agency of original jurisdiction (AOJ) obtained a medical opinion on the Veteran's hypertension claim.  The AOJ substantially completed all development ordered by the Board and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

The evidence of record provides sufficient information to adequately evaluate the claim, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2016).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection

The Veteran contends that his hypertension is related to his period of service.  Specifically, he asserts that the hypertension is due to exposure to herbicides while in Vietnam.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Turning to the evidence of record, the Veteran has a current diagnosis of hypertension as reflected in a February 2006 VA treatment records.  Additionally, the Veteran's military personnel file confirms his service in Vietnam.  Thus, exposure to herbicides is conceded. 

However, hypertension is not listed as a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Consequently, presumptive service connection is not warranted on the basis of herbicide exposure.

The Board recognizes the National Academy of Sciences (NAS) has placed hypertension in the category of 'limited or suggestive evidence of an association' with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ('In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have ''limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.').  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

The Board also recognizes the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (2016).

Service connection may also be granted for chronic disabilities shown to have manifested to a compensable degree within one year after the Veteran separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the hypertension claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of hypertension.  The Veteran's May 1971 Report of Medical Examination upon his separation from service noted his blood pressure as 130/70.  There was no evidence of a heart abnormality. 

The AOJ obtained a VA medical opinion in August 2016.  The examiner reviewed the claims file and opined the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner indicated that while the noted updates from the NAS indicated some possible correlation between herbicide exposure and hypertension, that evidence is only suggestive and not probative to a causation link between hypertension and herbicide exposure.  Moreover, the Veteran has risk factors for hypertension to include alcohol intake, smoking, and genetics.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the opinion was provided by a VA examiner who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion was based on a review of the Veteran's record and accompanied by sufficient explanations.  Additionally, the examiner adequately addressed the elements of direct service connection to include exposure of herbicides.  Thus, the Board finds that the August 2016 VA examination report is dispositive of the nexus issue.

The Board acknowledges the Veteran's assertions that his hypertension is related to his military service, to include herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, determining the etiology of a complex condition such as hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed hypertension is etiologically related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little probative value to the Veteran's contentions that his hypertension is related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's hypertension is properly afforded such consideration, as it is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  See also Walker, supra.  However, the evidence of record does not show and the Veteran does not assert that he has experienced continuity of symptoms since service.  As described above, the Veteran's separation physical in 1971 did not denote any issues related to hypertension and included a normal blood pressure reading.  The evidence of record shows the first instance of hypertension occurred in 2006, when the Veteran was initially diagnosed.  Therefore, service connection based on continuity of symptomatology is not warranted.

Additionally, there is no evidence of record that the Veteran's hypertension manifested to a compensable degree within one year of his discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a) (2016).  Instead, the evidence of record shows that hypertension was first noted in the Veteran's treatment records in 2006, almost 40 years after his separation.

In summary, while the Veteran's lay contentions as to the etiology of his hypertension have been considered, the Board accords greater weight to the probative medical evidence of record.  Thus, in the absence of competent medical evidence of a link between the hypertension and his military service to include as due to exposure to herbicides, service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra; 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.



____________________________________________
Nathanial J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


